Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the Office Action Response dated April 30, 2021.  Claims 1-5, 7-8, 13, and 23 are presented for examination.  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Geise on May 6, 2021, attached, and via email dated May 6, 2021, attached.

The claims have been amended as follows:
Claim 1 (Currently Amended)
A method for
	injecting randomized controlled signals into powertrain control decisions of a powertrain control system;
	ensuring that the injected randomized controlled signals occur of the powertrain control system;
	receiving sensor data from a plurality of sensors associated with the vehicle in response to the injected randomized controlled signals;
powertrain control system in response to the injected randomized controlled signals and parsing the sensor data and the electronic control unit data into of the powertrain control system associated with the injected randomized controlled signals;
	computing confidence intervals relating to a causal relationship between powertrain signals and a measured utility based on the injected randomized controlled signals, the sensor data, and theelectronic control unit data; and 
	selecting operational signals for the powertrain control decisions of the powertrain control system based on the computed confidence intervals.

Claim 2 (Currently Amended)
The method of claim 1, wherein the selected operational signals comprise actions, queue orders, sensor calibrations, or any combination thereof.

Claim 3 (Previously Presented)
The method of claim 1, wherein the .

Claim 4 (Currently Amended)
The method of claim 1, wherein the parsing of the sensor data in space and time to maximize variance across signal injections of the randomized controlled signals.


The method of claim 1, wherein themethod is continuouslyrepeated throughout a lifetime of the vehicle to account for dynamic effects such as aging, component replacement, or changing environments.

Claim 6 (Previously Canceled)

Claim 7 (Currently Amended)
The method of claim 1, wherein the step of injecting randomized controlled signals further comprises injecting at least one placebo signal into the powertrain control decisions.

Claim 8 (Currently Amended)
The method of claim 5, wherein the selected operational signals change over time depending on a driver’s preference, road conditions, atmospheric condition, traffic condition, vehicle condition, or any combination thereof.

Claims 9-12 (Previously Canceled)

Claim 13 (Currently Amended)
The method of claim 1 selected operational signals depend on a look-up table in an engine control unit.



Claim 23 (Currently Amended)
A method for management of a plurality of powertrain systems in a plurality of vehicles, the plurality of vehicles in communication with one another, comprising the steps of:
injecting randomized controlled signals into powertrain control decisions of a plurality of powertrain control systems corresponding to each of the plurality of vehicles;
	ensuring that the injected randomized controlled signals occur within hard constraints of each of the powertrain control systems of each vehicle;
	receiving sensor data from a plurality of sensors associated with each of the vehicles in response to the respective injected randomized controlled signals of each vehicle;
receiving electronic control unit data from a plurality of electronic control units associated with each of the powertrain control systems in response to the respective injected randomized controlled signals and parsing the respective sensor data and the respective electronic control unit data into responses of each of the powertrain control systems associated with the respective injected randomized controlled signals;
	computing confidence intervals relating to a plurality of causal relationships between respective powertrain signals for each vehicle and a plurality of measured utilities for each vehicle based on the respective injected randomized controlled signals, the respective sensor data, and the respective electronic control unit data of each vehicle;
	selecting operational signals for the powertrain control decisions of each of the respective powertrain control systems of each vehicle based on the respective computed confidence intervals

.

Allowance of the Claims
Claims 1-5, 7-8, 13, and 23 are allowed.

The following is an examiner’s statement of reasons for allowance:  The claim limitations of claim 1, as a whole, and the corresponding limitations in claim 23, when considered with other claim features, renders the independent claims, as well as their dependents, novel and non-obvious over the prior art of record. Specifically, the prior art of record neither discloses nor teaches a method of automatically generating and applying causal knowledge to the management of a powertrain system by way of injecting normal-range randomized controlled signals into powertrain control decisions and using the results to determine optimal signals for powertrain control decisions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                       
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663